Case 19-16582       Doc 21      Filed 08/26/19 Entered 08/26/19 09:00:21                Desc Main
                                  Document     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF lLLINOIS


 In re Darrell Heard                              :       19-16582
                          Debtor,                 :
                                                  :
                                                  :

                                WITHDRAWAL OF CLAIM

 I, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-


                                        Commonwealth Edison Company
                                        Bankruptcy Department
             Creditor Name and Address:
                                        1919 Swift Drive
                                        Oakbrook Terrace, IL 60523
         Court Claim Number (if known): #4

                        Date Claim Filed: 6/27/2019

            Total Amount of Claim Filed: 4,505.47



 referenced creditor. I hereby withdraw the above-referenced claim and authorize the Clerk of this
 Court, or their duly appointed Claims Agent, to reflect this withdrawal on the official claims
 register for the above-referenced Debtor.

 Dated: August 26, 2019

                                                         Erin Buechler___________
                                                  Attorney for ComEd, Erin Buechler
